Exhibit RETENTION BONUS AGREEMENT This Retention Bonus Agreement (the "Agreement") is made and entered into effective as of January 27, 2010 (the "Effective Date"), by and between Daniel Vacanti (the "Employee") and Verecloud, Inc. (the "Company"). RECITALS A.Due to the termination of the SkyTerra contract which generated over 95% of revenue in this current year, the Company has initiated a series of steps to reduce costs while additional revenue and/or funding resources are secured.These steps include, but are not limited to, the reduction of workforce along with a 25% reduction in pay for the Leadership Team.The Board of Directors of the Company (the "Board") recognizes that such actions are a distraction to the Employee as a member of the Leadership Team and may cause the Employee to consider alternative employment opportunities. The Board has determined that it is in the best interests of the Company and its stockholders to assure that the Company will have the continued dedication and objectivity of the Employee. B.The Board believes that it is in the best interest of the Company and its stockholders to provide the Employee with an incentive to continue his employment and to motivate the Employee to maximize the value of the Company. In consideration of the mutual covenants herein contained, and in consideration of the continuing employment of Employee by the Company, the parties agree as follows: 1.
